Citation Nr: 1739529	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-29 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for benign bilateral blepharospasm. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel







INTRODUCTION

The Veteran had active duty service from October 1969 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, benign bilateral blepharospasm had its onset during his military service.


CONCLUSION OF LAW

The criteria for service connection for benign bilateral blepharospasm have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his current benign bilateral blepharospasm had its onset during his military service.  Specifically, he alleges that, in 1981, on his way back to his base, he experienced a twitch in his eye for approximately five or six minutes.  He further indicated that over the course of the next few months, such twitch became more frequent.  The Veteran reported that, in his capacity as a medical officer, he had opportunities to casually ask doctors if they knew what could be wrong with his eyes, but no one knew.  The Veteran further reported that, approximately ten years after he retired from the military, he read an article regarding his disorder and its corresponding treatment.  He noted that, following his discovery, he saw a private physician, Dr. L.E., who diagnosed him with blepharospasm and treated him with Botox injections, which he currently receives once a month.  Therefore, he claims that service connection for benign bilateral blepharospasm is warranted.

The Veteran's service treatment records (STRs) reflect that clinical evaluations conducted in connection with examinations in May 1969, October 1970, July 1973, October, 1975, November 1986, and May 1972 revealed that his eyes were normal.  However, a May 1976 STR reflects the Veteran's complaint of blood in his right eyes for the past two days and tearing.  Here, the clinician noted an impression of subconjunctival hemorrhage.  Additionally, an April 1988 STR notes the Veteran's complaint of intermittent blur, especially in his left eye.  Furthermore, a November 1988 STR indicates that, during an optometric evaluation, the Veteran reported having a problem with keeping his eyes open.  Such record further indicates that, following evaluation, the clinician noted that the Veteran had noticeable bilateral ptosis. 

In March 2011, a buddy statement was received from F.H., a fellow soldier who served with the Veteran, in which he reported that he remembered sitting in meetings with the Veteran, who at times, seemed that he was physically uncomfortable.  F.H. further reported that he asked the Veteran if he had something in his eye because he was sitting with his eyes closed and his finger touching the outside corner of his eye.  Additionally, F.H. indicated that before he knew the Veteran well, he remembered thinking that he must not get enough sleep because he routinely kept his eyes closed.  F.H. further indicated that the Veteran kept his head slightly titled downward seeming to shield his eyes from the light.  In May 2011, a buddy statement was received from D.G., a fellow soldier who served with the Veteran, in which she reported that during meetings from 1982 to 1986, the Veteran would frequently sit with his eyes closed.  D.G. further reported that she knew he was not overly tired or had fallen asleep as he would interject during the conversations.  

The Veteran's post-service private treatment records reveal an impression of benign essential blepharospasm, and that he was injected with Botox in his upper, lower, and lateral lid bilaterally in July 2007; June and October 2008; January, April, September, and November 2009; January, June, and August 2010; and January 2011.  Additionally, records dated in November 2010 and January 2011 reflect Botox injection forms, which include a diagnosis of blepharospasm. 

An August 2016 private opinion from Dr. L.E. indicates that he initially saw the Veteran in May 1999 for benign essential blepharospasm.  He further indicated that looking back in the Veteran's history, he had this condition beginning in the 1980s.  Dr. L.E. reported that blepharospasm is caused by contraction of the orbicularis oculi muscles bilaterally, and such muscles surround the eye orbits.  He further reported that such was not a motor tic, nor a nervous condition; it was defined as a dystonia.  Dr. L.E. noted that the only two effective treatments available were to remove such muscles bilaterally, which may or may not help, or Botox injections, which were 95 percent effect for his condition.  Dr. L.E. concluded that blepharospasm was a real and legitimate diagnosis that would require lifelong Botox injections, and he believed that the Veteran should be compensated for such form of dystonia. 

Based on the foregoing, the Board resolves all doubt in favor of the Veteran and finds that his currently diagnosed benign bilateral blepharospasm had its onset in service.  In this regard, while his STRs are negative for such a diagnosis, such reflect complaints of blurred vision and ptosis.  Additionally, the Veteran's DD 214 confirms that his military occupational specialty was Staff Health Services Administrator, thus lending credence to his statements that, while he did not seek treatment for his blepharospasm during service, he informally discussed such condition with the medical professionals with whom he worked.  Furthermore, F.H. and D.G. competently described the Veteran's in-service symptoms regarding his eye disorder and the Board finds no reason to doubt their credibility in such regard.  Moreover, the Veteran has consistently and competently described the onset of his blepharospasm as occurring in 1981 throughout the course of the appeal.  Therefore, the Board accords great probative weight to Dr. L.E.'s opinion that, based on such history, the Veteran had this condition beginning in the 1980s.  Consequently, the Board finds that the Veteran's benign bilateral blepharospasm had its onset during his military service and, therefore, service connection for such disorder is warranted.  38 U.S.C.A. 5107; 38 C.F.R.  § 3.102; Gilbert, supra.


ORDER

Service connection for benign bilateral blepharospasm is granted.



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


